MEMORANDUM **
Lin Lin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo the agency’s legal determinations and we review for substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.2009). We deny the petition for review.
Substantial evidence supports the BIA’s conclusion that the threats Lin received and the property damage her family suffered did not establish past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000) (unfulfilled threats do not constitute persecution). Substantial evidence also supports the BIA’s conclusion that Lin reasonably could relocate within China, particularly given that prior to her arrival in the United States, she lived without any problems in Shanghai for an extended period of time with her two children. See 8 C.F.R. § 1208.13(b)(2)(ii); Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir.2005). Accordingly, Lin’s asylum claim fails.
Because Lin did not establish eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Substantial evidence also supports the BIA’s conclusion that Lin is not eligible for CAT relief because she failed to show that it is more likely than not that she would be tortured if reipoved to China. See Wakkary, 558 F.3d at 1067-68.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.